Citation Nr: 0701085	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for a bilateral foot 
and ankle condition, to include as secondary to the veteran's 
service-connected hypertension with renal insufficiency.

3.  Entitlement to an initial disability rating greater than 
30 percent for hypertension with renal insufficiency.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issues of service connection for bronchitis and a right 
foot/ankle condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective evidence of record pertaining to the veteran's 
hypertension with renal insufficiency does not reflect edema, 
a definite decrease in kidney function, or hypertension with 
diastolic pressure predominantly 120 or more.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for hypertension with renal insufficiency have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2006); 4.115b, 
Diagnostic Code 7541 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Originally, the veteran was only service connected for 
hypertension, but in July 2004, the RO also granted service 
connection for chronic renal insufficiency secondary to 
hypertension based on the findings of the June 2004 VA 
genitourinary examiner.  In that respect, the condition was 
recharacterized as hypertension with renal insufficiency and 
rated as 30 percent disabling under Diagnostic Code 7541.  38 
C.F.R. § 4.115b (2006).  The veteran is also receiving a 
separate 30 percent rating for hypertensive heart disease.  
That particular disability is not currently on appeal.  

Renal involvement in certain systemic disease processes 
(i.e., hypertension) is rated as renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7541 (2006).  A 30 percent 
evaluation is warranted with albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101 (hypertension is 10 
percent disabling under Diagnostic Code 7101 if diastolic 
pressure is predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control).  38 C.F.R. § 4.115a.     

In order to warrant a higher 60 percent rating for renal 
dysfunction under Diagnostic Code 7541, the evidence must 
show constant albuminuria with some edema; or a definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101 (hypertension is 
40 percent disabling under Diagnostic Code 7101 if diastolic 
pressure is predominantly 120 or more). Id.       

For renal dysfunction, an even higher 80 percent evaluation 
pursuant to Diagnostic Code 7541 is warranted for persistent 
edema and albuminuria with BUN 40 to 80 mg %; or, creatinine 
4 to 8 mg %; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion. Id.       

The evidence of record does not support a disability rating 
greater than 30 percent.  Specifically, both VA genitourinary 
examiners in June 2004 and May 2006 found no evidence of 
edema, a definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more.  There was also no contention by the veteran or 
objective evidence of lethargy, weakness, anorexia, 
nephritis, voiding issues, or other observable symptoms of 
kidney disease.  His hypertension was described as well 
controlled.  The veteran reported fever and night sweats 
according to VA treatment records but neither was definitely 
associated with his hypertension with renal insufficiency.  
The thorough VA genitourinary examinations and the veteran's 
own statements provide evidence against the claim.    

In reaching its decision, the Board acknowledges that the May 
2006 examiner noted constant albuminuria, mild weight loss 
for three months (10 pounds), mild nocturia, and above normal 
creatinine and BUN levels of 2.2 mg % and 29 mg % 
respectively.  Nevertheless, although Keesler Air Force Base 
(AFB) and VA treatment records from Biloxi document 
consistent treatment regarding his renal insufficiency, they 
do not reflect a definite worsening of the condition.  In 
fact, the May 2006 examiner opined that the veteran's renal 
insufficiency, although persistent, has remained stable and 
has not increased.  Accordingly, although the evidence does 
not fully demonstrate all of the criteria of a 30 percent 
rating, the overall disability picture more closely 
approximates it.  38 C.F.R. § 4.7.  Nonetheless, if the 
disability picture changes in the future, the veteran is free 
to file a claim for an increased rating. 

The Board adds that it does not find that the veteran's 
hypertension with renal insufficiency disability should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
126.  Without evidence of edema, a definite decrease in 
kidney function, or diastolic pressure predominantly 120 or 
more under Diagnostic Code 7101, the preponderance of the 
evidence is clearly against a rating beyond 30 percent.  
38 C.F.R. § 4.3.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004, February 2005, and April 2006, the RO 
advised the veteran of the evidence needed to substantiate 
his initial service connection and subsequent increased 
rating claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, all VCAA 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board emphasizes that the increased rating issue on 
appeal arises from an initial rating assigned when the RO 
awarded service connection in July 2004, such that the 
original letter refers to the requirements for establishing 
service connection for his renal insufficiency.  VA's Office 
of General Counsel (GC) has held that there is no requirement 
for additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  In any event, the RO issued 
additional VCAA notice letters in February 2005 and April 
2006 with information specific to the claim for an increased 
rating for hypertension with renal insufficiency.

The Board observes that the RO correctly issued the initial 
March 2004 VCAA notice letter prior to the July 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.  
   
In April 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice to 
the veteran.  The Board finds that any deficiency in the 
content or timing of notice to the veteran is harmless error.  

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued all VCAA and Dingess letters 
prior to the last June 2006 SSOC.  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
such as an SOC or SSOC "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).   

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, Keesler AFB records, and relevant VA 
examinations.  The veteran has not authorized or identified 
any private medical evidence, nor indicated that any 
additional evidence relevant to his increased rating claim 
remains outstanding.  In addition, the veteran was afforded a 
VA examination and opinion.  The Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

An initial disability rating greater than 30 percent for 
hypertension with renal insufficiency is denied.  


REMAND

First, in disability compensation claims, VA is required to 
obtain the veteran's SMRs or other relevant service records 
held or maintained by a government entity. 38 U.S.C.A. § 
5103A(c)(1) (West 2002).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A.  § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  The standard for the VA is high.  Board 
decisions are routinely vacated by the Court in order to make 
efforts to obtain such records, even when the situation 
indicates that such records may not exist. 

Further, in circumstances in which the veteran's SMRs are 
missing or destroyed, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision...."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the claims folder contains SMRs dated from 
August 1993 to July 1995.  However, the claims folder is 
negative for earlier SMRs dated from October 1974 to August 
1993, aside from several SMR treatment records the veteran 
submitted from the 1970s.  There is no indication that the RO 
has made additional attempts to secure these missing SMRs or 
received a negative reply.   

On remand, it is essential for the RO to make every effort to 
obtain whatever SMRs may exist at the National Personnel 
Records Center (NPRC) or at other locations.  In addition, 
any records that the veteran can submit by himself will 
greatly reduce the time it will take to fully adjudicate his 
claims.  Therefore, the Board finds it necessary to remand 
the service connection claims to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the veteran every benefit of assistance from the VA.

Second, the veteran alleges that he suffers chronic 
bronchitis related to treatment for the condition during 
service.  The veteran also contends that he a current 
bilateral foot and ankle condition that is either directly 
related to service or secondary to the veteran's service-
connected hypertension with renal insufficiency.  See 
February 2004 claim.  

With regard to bronchitis, the veteran has not been diagnosed 
with a current, chronic condition.  The available SMRs are 
negative for bronchitis or any related lung disorder, aside 
from an acute finding in April 1995 for viral syndrome.  
Nonetheless, after any additional SMRs are obtained on 
remand, a VA examination is warranted to determine any 
current diagnosis and etiology for bronchitis.  

With regard to a bilateral foot and ankle condition, 
available SMRs include diagnoses of pes planus, a right ankle 
sprain, right knee pain, mild bilateral metatarsalgia, mild 
osteoarthritis and exostosis of the right foot, bursitis, and 
finally, gout.  See SMRs treatment records dated September 
1976 through March 1982, retirement examination dated May 
1995, and SMR ER treatment records from June 1995.  Post-
service, the veteran has been treated for gout and bilateral 
ankle swelling.  See Keesler Air Force Base ER record dated 
July 1996 and VA Biloxi treatment records dated August 1997 
and September 1996.   The current nature of any bilateral 
foot/ankle condition remains unclear, although the veteran 
asserts continuous pain in the lower extremities.  See 
February 2004 claim and October 2005 veteran statement.    
  
Based on the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), and after any additional 
SMRs are secured,  the Board finds sufficient basis to secure 
a new VA examination and opinion, to determine, if possible, 
the nature and etiology of any current bronchitis or 
bilateral foot/ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the NPRC or any 
other appropriate locations and attempt 
to secure the veteran's SMRs for his 
period of service from October 1974 
through August 1993.  If such records 
do not exist, or further attempts to 
secure them would be futile, a response 
to that effect is required and must be 
associated with the claims folder.  The 
veteran is asked to assist, if 
possible, in obtaining these records by 
providing any additional, relevant SMRs 
he may possess.

2.	The RO should secure any additional VA 
treatment records from Biloxi relevant 
to the service connection claims on 
appeal dated November 2005 to the 
present.  The RO should do the same for 
any additional records from Keesler Air 
Force Base dated February 2005 to the 
present.  

3.	The RO should arrange for the veteran 
to be scheduled for a general VA 
examination to determine the nature and 
etiology of any of any current 
bronchitis or bilateral foot/ankle 
condition.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The examination should comply with AMIE 
protocols for the appropriate 
examination.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a comprehensive 
review of the claims folder, as well as 
a current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for bronchitis 
present.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that any current 
bronchitis (if found) is related to the 
veteran's period of active duty service 
from October 1974 to November 1995.  
The examiner should review any 
additional SMRs that the RO secures.  

In addition, based on a comprehensive 
review of the claims folder, as well as 
a current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any current 
bilateral foot or ankle disorder 
present.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that any current current 
bilateral foot disorder is related to 
the veteran's period of active duty 
service from October 1974 to November 
1995.  The examiner should also 
indicate whether it is at least as 
likely as not) that any current 
bilateral foot or ankle disorder was 
proximately due to, or is aggravated by 
the veteran's service-connected 
hypertension with renal insufficiency.  
In making this determination, the 
examiner should specifically review any 
additional SMRs the RO secures, 
including SMRs present in the claims 
folder that reveal diagnoses of pes 
planus, a right ankle sprain, right 
knee pain, mild bilateral 
metatarsalgia, mild osteoarthritis and 
exostosis of the right foot, bursitis, 
and finally, gout.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.  

4.	After completing the above development, 
the RO should readjudicate the service 
connection issues on appeal, considering 
any new evidence secured since the June 
2006 SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran another SSOC and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


